Brock, C.J.,
dissenting. Because I believe that Lopez v. Director, New Hampshire Division of Motor Vehicles, 145 N.H. 222 (2000), was wrongly decided, I respectfully dissent. Part I, Article 19 of the New Hampshire Constitution protects a strong right of privacy, State v. Canelo, 139 N.H. 376, 387 (1995), generally affording greater protection than the Fourth Amendment to the Federal Constitution, e.g., id.; State v. Ball, 124 N.H. 226, 235 (1983). Both Lopez and today’s majority opinion interfere with New Hampshire citizens’ “right to be secure from all unreasonable searches and seizures.” N.H. CONST, pt. I, art. 19.
In concluding that the exclusionary rule does not apply to license suspension cases, Lopez failed to analyze whether the exclusionary rule’s *507deterrence benefits outweigh its social costs. See Pennsylvania Bd. of Probation and Parole v. Scott, 524 U.S. 357, 363-69 (1998) (balancing deterrence benefits and social costs). Nor did Lopez acknowledge that New Hampshire’s exclusionary rule serves multiple purposes: deterring police misconduct, guaranteeing compliance with the probable cause requirement of Part I, Article 19, and redressing the injury to the privacy of the search victim. Canelo, 139 N.H. at 386-87.
Lopez asserts that the United States Supreme Court has specifically limited the exclusionary rule to criminal trials. See Lopez, 145 N.H. at 225. This is an inaccurate characterization — while the Court generally applies the exclusionary rule only in criminal proceedings, this is not a per se rule. See Scott, 524 U.S. at 364 n.4; Plymouth Sedan v. Pennsylvania, 380 U.S. 693, 702 (1965); Tirado v. C.I.R., 689 F.2d 307, 313-14 (2d Cir. 1982), cert. denied, 460 U.S. 1014 (1983); Spill, The Lopez Decision: Drivers Beware, 42 N.H. Bar J. 1, 38 (2001).
For example, the Court has applied the narrower federal exclusionary rule to a civil forfeiture proceeding where the forfeiture was a penalty for a criminal offense. See Plymouth Sedan, 380 U.S. at 702. There the Court noted that the forfeiture proceeding was a quasi-criminal proceeding involving the same governmental agency that had conducted the illegal search; furthermore, the forfeiture penalty potentially exceeded the criminal penalty. Id. at 697-701; see also United States v. One 198X Ford Mustang, 749 F. Supp. 324, 328-29 (D. Mass. 1990) (applying Plymouth Sedan in civil forfeiture proceeding). Here, the criminal penalty is a fine of at least $350 in addition to license suspension from ninety days to two years. RSA 265:82-b (Supp. 2002). Here, as in Plymouth Sedan, the civil penalty derives from the same underlying criminal offense, and the detrimental value of the civil penalty could actually exceed the criminal penalty.
Under Lopez, an unconstitutional traffic stop, see State v. Koppel, 127 N.H. 286, 294 (1985) (drunk driving road blocks per se unreasonable in violation of New Hampshire Constitution), can form the basis for a lengthy license suspension. In the past we have recognized that the privilege of holding a driver’s license is a legally protected interest requiring due process prior to suspension. Bragg v. Director, N.H. Div. of Motor Vehicles, 141 N.H. 677, 678 (1997). The New Hampshire Constitution should be interpreted to protect our citizens’ strong right of privacy and their legally protected interest in driver’s licenses by preventing license suspension after an unconstitutional search or seizure.